MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                          FILED
regarded as precedent or cited before any                                 Dec 09 2019, 10:47 am
court except for the purpose of establishing
                                                                               CLERK
the defense of res judicata, collateral                                    Indiana Supreme Court
                                                                              Court of Appeals
estoppel, or the law of the case.                                               and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Tyler D. Helmond                                        F. Aaron Negangard
Voyles Vaiana Lukemeyer Baldwin &                       Chief Deputy Attorney General
Webb
Indianapolis, Indiana                                   Josiah Swinney
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Ryan K. Hensley,                                        December 9, 2019
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        19A-CR-1564
        v.                                              Appeal from the Vanderburgh
                                                        Superior Court
State of Indiana,                                       The Honorable Robert J. Pigman,
Appellee-Plaintiff                                      Judge
                                                        Trial Court Cause No.
                                                        82D03-1809-F3-6157



Crone, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-CR-1564 | December 9, 2019                   Page 1 of 4
[1]   Ryan K. Hensley appeals his conviction for level 3 felony attempted robbery

      while armed with a deadly weapon, arguing that the evidence is insufficient to

      support his conviction. Finding the evidence sufficient, we affirm.


[2]   In reviewing a claim of insufficient evidence, we do not reweigh the evidence or

      judge the credibility of witnesses, and we consider only the evidence that

      supports the judgment and the reasonable inferences arising therefrom. Bailey v.

      State, 907 N.E.2d 1003, 1005 (Ind. 2009). It is “not necessary that the evidence

      ‘overcome every reasonable hypothesis of innocence.’” Drane v. State, 867
N.E.2d 144, 147 (Ind. 2007) (quoting Moore v. State, 652 N.E.2d 53, 55 (Ind.

      1995)). “We will affirm if there is substantial evidence of probative value such

      that a reasonable trier of fact could have concluded the defendant was guilty

      beyond a reasonable doubt.” Bailey, 907 N.E.2d at 1005.


[3]   To convict Hensley of level 3 felony attempted robbery while armed with a

      deadly weapon, the State was required to prove beyond a reasonable doubt that

      he, while acting with the culpability required for commission of the crime,

      engaged in conduct that constituted a substantial step toward knowingly or

      intentionally taking property from another person by force or by threat of force

      while armed with a deadly weapon. Ind. Code §§ 35-41-5-1(a); 35-42-5-1(a).

      Hensley’s sole argument on appeal is that the State failed to present sufficient

      evidence that his knowing or intentional objective was to take the property in

      question, here a scooter.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1564 | December 9, 2019   Page 2 of 4
[4]   Our review of the record shows that in September 2018, Jordan Barrett was

      driving his scooter to work when he pulled into a parking lot to return a phone

      call. While Barrett was on the phone, he saw a person, later identified as

      Hensley, approaching him on a blue bicycle. Hensley was wearing a skull-

      printed mask which concealed his face and a black-and-white referee shirt.

      When Hensley reached Barrett, Hensley yelled across the street to a pedestrian,

      Andrew Murphy, if Murphy knew how to ride a scooter. Murphy yelled back

      that he did. Hensley unsheathed a sword and ordered Barrett to give him his

      scooter. Tr. Vol. 2 at 16. When Barrett did not respond to Hensley’s demand,

      Hensley said, “Do you want to lose your fucking life[?],” and poked Barrett in

      his chest with the sword, drawing “a little bit” of blood. Id. at 16, 23. Barrett

      felt “[v]ery threatened” and that Hensley wanted to “take his life.” Id. at 19.

      Barrett took the scooter key out of the ignition and put the key into his pocket.

      Hensley rode away with Murphy walking with him. Barrett then called 911

      and reported that a man had just attempted to rob him of his scooter. Police

      responded and apprehended Murphy, who identified Hensley as the man on the

      bicycle.


[5]   Hensley asserts that no rational trier of fact could have found that he had any

      interest in actually taking the scooter because he was on a bicycle and could not

      ride a bicycle and a scooter at the same time, he clearly did not intend to take

      the scooter for Murphy’s benefit because he and Murphy were mere

      acquaintances and there was no evidence of a prior discussion to take any




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1564 | December 9, 2019   Page 3 of 4
      property, and Murphy testified that he believed that Hensley was “playing”

      with Barrett and Murphy told Barrett to pay Hensley no attention. Id. at 40.


[6]   We observe that knowledge or intent may be inferred from a defendant’s

      conduct and the natural and usual sequence to which such conduct logically

      and reasonably points. Stokes v. State, 922 N.E.2d 758, 764 (Ind. Ct. App.

      2010), trans. denied. Here, a masked Hensley unsheathed a sword and

      demanded that Barrett give up his scooter. When Barrett did not, Hensley

      threatened his life and poked him in the chest with the sword. From Hensley’s

      demand and threat and his actions in wielding a sword and then poking Barrett

      in the chest, a reasonable trier of fact could have found beyond a reasonable

      doubt that Hensley’s knowing or intentional objective was to take Barrett’s

      scooter. We must decline Hensley’s invitation to reweigh the evidence and

      judge witness credibility and accordingly affirm his conviction.


[7]   Affirmed.


      May, J., and Pyle, J., concur.




      Court of Appeals of Indiana | Memorandum Decision 19A-CR-1564 | December 9, 2019   Page 4 of 4